DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,280823. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader than the claim allowed and contains a structural difference that may be allowable. 
App. 17/697926
Pat. # 11,280,823
Claim 1
A method of monitoring static charge, the method comprising: connecting a metallic plate to a conductive tape wrapped around an outer surface of a non-conductive tube; detecting a plurality of static charges from the metallic plate by an electrostatic field meter, wherein the conductive tape and the metallic plate are entirely disposed within a metallic box; and adjusting a flow rate of a fluid flowing through the non-conductive tube according to the plurality of static charges detected by the electrostatic field meter.
Claim 15
A method of monitoring static charge, the method comprising: detecting a plurality of static charges from a metallic plate connected to a conductive tape wrapped around an outer surface of a non-conductive tube by an electrostatic field meter, wherein the conductive tape and the metallic plate are entirely disposed within a metallic box; and adjusting a flow rate of a fluid flowing through the non-conductive tube to keep the plurality of static charges detected by the electrostatic field meter below a breakdown voltage of material of the non-conductive tube or a pump connected to the non-conductive tube.
Claim 5
The method of claim 1, wherein the metallic box comprises an opening aligned with the electrostatic field meter and the metallic plate.
Claim 1
The method of claim 15, wherein the metallic box has an opening, and the opening is disposed between the metallic plate and the electrostatic field meter.
Claim 15
A method of monitoring static charge, the method comprising: applying a fluid in a semiconductor manufacturing process through a non-conductive tube made of a material having a resistance different from the fluid, wherein a plurality of static charges generated by a friction between the fluid and the non-conductive tube are accumulated by a metallic plate extending away from the non-conductive tube; and detecting the plurality of static charges accumulated at the metallic plate by an electrostatic field meter disposed a predetermined distance away from the metallic plate.
Claim 1
A monitoring system, comprising: a non-conductive tube including an outer surface; a conductive tape wrapping around the outer surface of the non-conductive tube; a metallic plate contacting and extending away from the conductive tape, wherein the metallic plate is configured to accumulate a plurality of static charges; and an electrostatic field meter disposed a predetermined distance away from the metallic plate, wherein the electrostatic field meter is configured to detect the plurality of wherein a static charges accumulated at of the metallic plate


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Korbler (U.S. PGPub # 2014/0216508) in view of Jing et al (Jing, Ke, et al. "The study about flow velocity measurement with spatial filter principle based on the electrostatic sensor." Proceedings of 2011 International Conference on Electronic & Mechanical Engineering and Information Technology. Vol. 6. IEEE, 2011.) in view of Noras et al (Noras, Maciej A. "Measurement of flowing charges with an electrostatic voltmeter." Conference Record of the 2004 IEEE Industry Applications Conference, 2004. 39th IAS Annual Meeting. Vol. 4. IEEE, 2004.) & Goudy, JR. (U.S. PGPub # 2010/0147676).
Regarding Independent Claim 9, Korbler teaches:
A method of semiconductor manufacturing, comprising: 
receiving a wafer with a material layer (Fig. 1 Element 50 & paragraphs 0039-0044 wherein the wafer is necessarily received by the rotatable support for the cleaning.); 
applying a chemical fluid onto the material layer (Fig. 1 Element 53 and paragraph 0050.); and 
preforming an operation to the wafer (Fig. 1 Elements 50 & 53 and paragraphs 0050-0052 wherein the wafer is cleaned.), 
wherein the chemical fluid is provided by a tube (Fig. 1 Element 13 paragraph 0039.) made by a non-metal material (Fig. 6 Element 3 and associated text.), and a metallic plate disposed on the tube (Fig. 6 Element 4 and associated text.) is configured to accumulate a plurality of static charges (Fig. 6 Element 4 and associated text.), 
Korbler may not explicitly teach:
made by a non-metal material, and a metallic plate disposed on the tube is configured to accumulate a plurality of static charges,
wherein the plurality of static charges accumulated at the metallic plate are detected by an electrostatic field meter disposed a predetermined distance away from the metallic plate.
Jing teaches:
made by a non-metal material (Fig. 6 Element 3 and associated text.), and a metallic plate disposed on the tube (Fig. 6 Element 4 and associated text.) is configured to accumulate a plurality of static charges (Fig. 6 Element 4 and associated text.),
Jing may not explicitly teach:
wherein the plurality of static charges accumulated at the metallic plate are detected by an electrostatic field meter disposed a predetermined distance away from the metallic plate.
Noras teaches:
wherein the plurality of static charges accumulated at the metallic plate are detected by an electrostatic field meter disposed a predetermined distance away from the metallic plate (Fig. 2 Elements Electrostatic Voltmeter & Probe and associated text. Any distance between the plate and the meter is predetermined when the device is built.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Jing to the teachings of Korbler such that there would be a tube made by a non-metal material, and a metallic plate disposed on the tube is configured to accumulate a plurality of static charges because this allows one to measure voltages induced by charges flowing through a pipe that may harm, damage or ruin the wafer being cleaned. 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Noras to the teachings of Jing such that the plurality of static charges accumulated at the metallic plate are detected by an electrostatic field meter disposed a predetermined distance away from the metallic plate because without the meter of Noras, Jing would not be able to make or record any measurements. Further, not having a physical connection allows one to make a measurement without or with minimal interference with the device or system under observation.
Regarding Claim 10, Korbler, Jing, & Noras teach all elements of claim 9, upon which this claim depends.
Jing teaches wrapping a conductive tape around an outer surface of the tube (Fig. 6 Element 1 and associated text.); and connecting the metallic plate to the conductive tape (Fig. 6 Element 4 and associated text.).
Regarding Claim 11, Korbler, Jing, & Noras teach all elements of claim 9, upon which this claim depends.
Korbler, Jing, & Noras do not explicitly teach the chemical fluid comprises a volatile solvent.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the chemical fluid comprise a volatile solvent because the purpose of Korbler is to clean wafers. One would use a volatile solvent for the purpose of cleaning, especially grease or other materials.
Regarding Claim 12, Korbler, Jing, Noras, & Goudy, JR teach all elements of claim 9, upon which this claim depends.
Jing teaches the metallic plate is entirely disposed within a metallic box (See Fig. 6 and associated text.).
Regarding Claim 13, Jing, Noras, & Goudy, JR teach all elements of claim 12, upon which this claim depends.
Jing does not explicitly teach the metallic box comprises an opening aligned with the electrostatic field meter and the metallic plate.
Noras teaches the metallic box comprises an opening aligned with the electrostatic field meter and the metallic plate (See Fig. 2 and associated text.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Noras to the teachings of Jing such that the metallic box comprises an opening aligned with the electrostatic field meter and the metallic plate because any placement of the meter with the opening will necessarily have an alignment of some kind.
Regarding Independent Claim 15, Korbler teaches:
A method of monitoring static charge, the method comprising: 
applying a fluid in a semiconductor manufacturing process (Fig. 1 Element 50 & paragraphs 0039-0044 wherein the wafer is necessarily received by the rotatable support for the cleaning.) through a tube made of a material having a resistance different from the fluid  (Fig. 1 Element 13 paragraph 0039.), 
Korbler does not explicitly teach:
wherein a plurality of static charges generated by a friction between the fluid and the non-conductive tube are accumulated by a metallic plate extending away from the non-conductive tube; and 
detecting the plurality of static charges accumulated at the metallic plate
through a non-conductive tube made of a material having a resistance different from the fluid
by an electrostatic field meter disposed a predetermined distance away from the metallic plate.
Jing teaches:
wherein a plurality of static charges generated by a friction between the fluid (The system of Jing will detect charges, no matter how they are formed.) and the non-conductive tube are accumulated by a metallic plate extending away from the non-conductive tube (Fig. 6 Element 4 and associated text.); and 
detecting the plurality of static charges accumulated at the metallic plate
through a non-conductive tube made of a material having a resistance different from the fluid (Fig. 6 Element 4 and associated text.)
Jing may not explicitly teach:
by an electrostatic field meter disposed a predetermined distance away from the metallic plate.
Noras teaches:
by an electrostatic field meter disposed a predetermined distance away from the metallic plate (Fig. 2 Elements Electrostatic Voltmeter & Probe and associated text.).

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Claim 1 requires that “the conductive tape and the metallic plate are entirely disposed within a metallic box.” This limitation was indicated as being allowable in a previous parent application. Now it is an additional limitation that makes it subject to double patenting because this was previously allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding Independent Claim 1,
A method of monitoring static charge, the method comprising: 
connecting a metallic plate to a conductive tape wrapped around an outer surface of a non-conductive tube; 
detecting a plurality of static charges from the metallic plate by an electrostatic field meter, wherein the conductive tape and the metallic plate are entirely disposed within a metallic box; and 
adjusting a flow rate of a fluid flowing through the non-conductive tube according to the plurality of static charges detected by the electrostatic field meter.
Regarding Claim 2, 
The method of claim 1, wherein the plurality of static charges detected by the electrostatic field meter is reduced to lower than a breakdown voltage of material of the non-conductive tube or a pump connected to the non-conductive tube by adjusting the flow rate of the fluid flowing through the non-conductive tube.
Regarding Claim 3,
The method of claim 1, wherein the non-conductive tube comprises a plastic material with glass fiber.
Regarding Claim 4, 
The method of claim 1, wherein the electrostatic field meter is fixed at a place having a predetermined distance away from the metallic plate.
Regarding Claim 5, 
The method of claim 1, wherein the metallic box comprises an opening aligned with the electrostatic field meter and the metallic plate.
Regarding Claim 6, 
The method of claim 1, wherein the metallic box is grounded.
Regarding Claim 7,
The method of claim 1, further comprising: setting a real-time alarm to adjust the flow rate of the fluid automatically when an electrostatic value exceeds a warning value.
Regarding Claim 8,
The method of claim 1, wherein the fluid comprises butyl acetate or propylene glycol monomethyl ether acetate.

Claims 14 & 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The structural and functional limitations 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 14,
The method of claim 9, further comprising: adjusting a flow rate of the chemical fluid flowing through the tube to keep a plurality of static charges detected by the electrostatic field meter below a breakdown voltage of the non-metal material.
Regarding Claim 16, Jing, Noras, & Goudy, JR teach all elements of claim 15, upon which this claim depends.
Jing teaches wrapping a conductive tape around an outer surface of the non-conductive tube; and connecting the metallic plate to the conductive tape prior to detecting the plurality of static charges.
Regarding Claim 17,
The method of claim 15, wherein the metallic plate is entirely disposed within a metallic box, and the metallic box comprises an opening aligned with the electrostatic field meter and the metallic plate.
Regarding Claim 18,
The method of claim 17, wherein the opening is at an intermediate point of a linear path between the metallic plate and the electrostatic field meter.
Regarding Claim 19,
The method of claim 15, wherein the non-conductive tube is connected to a lorry tank arranged at a front end of the semiconductor manufacturing system.
Regarding Claim 20,
The method of claim 15, where in the material comprises polytetrafluoroethene.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents the analogous art that teaches some of the limitations claimed by Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858